         Case 1:19-cr-00833-SHS Document 123 Filed 10/29/20 Page 1 of 1




                                                                            Ryan P. Poscablo
                                                                              200 Vesey Street
                                                                    New York, New York 10281
                                                                               (212) 660-1030
                                                                      rposcablo@rshc-law.com

                                                    October 29, 2020


The Honorable Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan                                         MEMO ENDORSED
United States Courthouse
500 Pearl Street, Courtroom 23A
New York, New York 10007

       Re: United State v. Cameron Brewster Case No. 19-cr-00833 SHS

Dear Judge Stein:

        I am counsel to Cameron Brewster, a defendant in the above-captioned case. I am writing
to respectfully request that the Court modify the conditions of Mr. Brewster's release on bond so
as to permit him to travel to Colorado for work from his home in Las Vegas from October 31
returning November 8, 2020.

       Mr. Brewster has discussed his itinerary with his Pretrial Services Officer Alicia
Coughlin, who has no objection to this application. AUSA Kiersten Fletcher has indicated that
the Government also has no objection to our application.

       Thank you very much for your consideration.



                                                    Respectfully submitted,




                                                    Ryan P. Poscablo

           Request to travel granted.

           Dated: New York, New York
                  October 29, 2020
